Fourth Court of Appeals
                                   San Antonio, Texas
                                       December 28, 2017

                                      No. 04-17-00316-CV

                                LAREDO JET CENTER, LLC,
                                        Appellant

                                                v.

                                      CITY OF LAREDO,
                                           Appellee

                  From the 341st Judicial District Court, Webb County, Texas
                             Trial Court No. 2016CVF003042D3
                     Honorable Rebecca Ramirez Palomo, Judge Presiding


                                         ORDER
       Sitting:       Patricia O. Alvarez, Justice
                      Luz Elena D. Chapa, Justice
                      Irene Rios, Justice

         Appellant, Laredo Jet Center LLC, has filed a motion for leave to file an amended brief.
The motion asserts, “A principal reason for making this request is that . . . the Appellant’s Brief
has omitted a broad Malooly-style issue.” The motion further asserts additional references to the
clerk’s record may be necessary.
         We grant the motion in part, and order appellant, Laredo Jet Center LLC, to file an
amended brief by January 29, 2018. We further order the amendments to the appellant’s brief
shall be limited only to including a broad Malooly-style issue in the statement of the issues and
adding citations to the clerk’s record. The amended brief shall not include newly briefed
appellate issues. Appellant, Laredo Jet Center LLC, is advised that if the amended brief does not
strictly comply with this order, the amended brief may be stricken without further notice.


It is so ORDERED on this 28th day of December, 2017.



                                                            PER CURIAM
ATTESTED TO: ___________________________________
             KEITH E. HOTTLE
             Clerk of Court